*4134i The court is of opinion that, if the agreement stated in the bill as the ground thereof has not been relinquished on the part of the appellee’s intestate,(1) she should not have been limited by the decree of the courts below to the annuities which had actually fallen due before the date, but that liberty ought to have been reserved to her, -thereby, to apply to the court, from time to time, to extend its decree, so as to embrace all the annuities thereafter falling due during her life. The court is also of opinion that, under the actual testimony exhibited in this cause, it would have been proper to have directed an issue to inquire whether the receipt of the 2d of February, 1789, was fairly obtained, with a full knowledge of its contents, on the part of the appellee’s intestate, and whether it was then understood by her to extend to the whole bond.”
Decrees of both courts reversed, and cause remanded to the superior court of chancery for aq issue to be directed, and farther proceedings to be had, agreeably to the foregoing principles, in order to a final decree.

 Note. The suit (having abated by the death of the appellee) had been revived agdust her administrate?*